                                                                                             Entered on Docket
                                                                                             April 03, 2019
                                                                                             EDWARD J. EMMONS, CLERK
                                                                                             U.S. BANKRUPTCY COURT
                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                            The following constitutes the order of the Court.
                                                                                          Signed: April 3, 2019
                                             3
                                             4
                                                                                          ________________________________________
                                                                                          Charles Novack
                                             5                                            U.S. Bankruptcy Judge

                                             6
                                             7
                                             8
                                             9                                UNITED STATES BANKRUPTCY COURT
                                            10                                NORTHERN DISTRICT OF CALIFORNIA
                                            11
UNITED STATES BANKRUPTCY COURT




                                                  In re:                                            Case No. 11-45982 CN
  For The Northern District Of California




                                            12
                                                                                                    Chapter 13
                                            13    CYNTHIA CREWS,
                                                                                                    ORDER AFTER HEARING
                                            14                     Debtor.

                                            15
                                            16
                                                           On February 5, 2019, Cynthia Crews (“Debtor”) filed a motion to reopen her Chapter 13 case
                                            17
                                                 together with a request that the court construes as a motion (the “Motion”) for declaratory relief
                                            18
                                                 regarding the dischargeability of a prepetition debt (the “Debt”) owed to her former spouse, Carl
                                            19
                                                 Crews (“Crews”). The dischargeability of the Debt hinges on whether it is a domestic support
                                            20
                                                 obligation under Bankruptcy Code § 101(14A). The court conducted a hearing on the Motion on
                                            21
                                                 March 29, 2019. Debtor appeared at the hearing in pro per and Crews appeared through counsel. In
                                            22
                                                 March 2012, this court approved a stipulation (the “Stipulation”) between Debtor and Crews in
                                            23
                                                 which they agreed that they would litigate the nature of the Debt in Alameda County Superior Court.
                                            24
                                                 (See Docket #81). During the March 29th hearing, the parties informed this court that the Alameda
                                            25
                                                 County Superior Court had not addressed the nature of the Debt, and that they now believed that the
                                            26
                                                 bankruptcy court is the best venue to resolve this dispute. The parties presented this court with a
                                            27
                                                 minute order from the Alameda County Superior Court which indicated that the Superior Court also
                                            28
                                                                                                    1
                                                 ORDER AFTER HEARING
                                            Case: 11-45982       Doc# 119     Filed: 04/03/19    Entered: 04/03/19 12:30:29        Page 1 of 3
                                             1   wishes this court to address (in some form) the dischargeability of the Debt.
                                             2           This court believes that a request to determine the dischargeability of a debt must be brought
                                             3   by way of an adversary proceeding. See Fed. R. Bankr. P. 7001(6) and 7001(9). The Ninth Circuit
                                             4   Bankruptcy Appellate Panel has held that it is error to determine the scope of the discharge by
                                             5   motion rather than by adversary proceeding. In re Lakhany, 538 B.R. 555, 561 (Bankr. 9th Cir. 2015);
                                             6   In re Boni, 240 B.R. 381, 385 (Bankr. 9th Cir. 1999). While the court recognizes the parties’ desire
                                             7   for a prompt resolution of their dispute, an adversary complaint is required under the Federal Rules
                                             8   of Bankruptcy Procedure and applicable caselaw. Good cause appearing, and for the reasons stated
                                             9   on the record,
                                            10           IT IS HEREBY ORDERED that
                                            11           1) The order approving the Stipulation is vacated to allow the parties to seek declaratory
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   relief in this court.
                                            13           2) Debtor’s motion to reopen her Chapter 13 case is granted. Debtor’s motion for declaratory
                                            14   relief is denied without prejudice. By May 15, 2019, Debtor shall commence an adversary
                                            15   proceeding by filing a complaint and thereafter serving the complaint along with a duly issued
                                            16   summons on Crews consistent with the Federal Rules of Bankruptcy Procedure. Failure to comply
                                            17   with the terms of this order may result in the Clerk of Court closing this case after May 15, 2019.
                                            18
                                            19                                      * * * END OF ORDER * * *
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                    2
                                                 ORDER AFTER HEARING
                                            Case: 11-45982        Doc# 119   Filed: 04/03/19     Entered: 04/03/19 12:30:29       Page 2 of 3
                                             1   Case No. 11-45982
                                             2                                        COURT SERVICE LIST
                                             3
                                                 Cynthia Crews
                                             4   3440 Oak Knoll Blvd
                                                 Oakland, CA 94605
                                             5
                                                 Cynthia Crews
                                             6   21771 Tanglewood Dr.
                                                 Castro Valley, CA 94546
                                             7
                                             8   Other recipients are ECF participants.
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                3
                                                 ORDER AFTER HEARING
                                            Case: 11-45982     Doc# 119     Filed: 04/03/19   Entered: 04/03/19 12:30:29   Page 3 of 3
